        Case 4:19-cr-00011-BMM Document 91 Filed 12/02/20 Page 1 of 5


                                                                            12/02/2020
                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 19-11-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 JOHNNY LEEQUINN
 McLAUGHLIN,

                 Defendant.


                                   I. Synopsis

      Defendant Johnny Leequinn McLaughlin (McLaughlin) has been accused of

violating the conditions of his supervised release. McLaughlin admitted all of the

alleged violations. McLaughlin's supervised release should be revoked.

McLaughlin should receive a custodial sentence of time served, with 30 months of

supervised release to follow.

                                   II. Status

      McLaughlin pleaded guilty to Possession of a Firearm by a Prohibited

Person on June 19, 2019. (Doc. 43). The Court sentenced McLaughlin to 6

months of custody, followed by 3 years of supervised release. (Doc. 63).

McLaughlin's current term of supervised release began on January 1, 2020.
        Case 4:19-cr-00011-BMM Document 91 Filed 12/02/20 Page 2 of 5



(Doc. 72).

      Petition

      The United States Probation Office filed a Petition on June 23, 2020,

requesting that the Court revoke McLaughlin's supervised release. (Doc. 72).

The Petition alleged that McLaughlin had violated the conditions of his supervised

release: 1) by failing to notify his probation officer of a change in residence; 2) by

using methamphetamine; and 3) by consuming alcohol.

      Initial appearance

      McLaughlin appeared before the undersigned for his initial appearance on

June 25, 2020. McLaughlin was represented by counsel. McLaughlin stated that

he had read the petition and that he understood the allegations. McLaughlin

waived his right to a preliminary hearing. The Court determined that McLaughlin

may be suffering from a mental disease or defect that should be evaluated before

the Court conducted the revocation hearing. The Court ordered McLaughlin to

undergo a mental evaluation pursuant to 18 U.S.C. § 4244(b ).

      Mental Evaluation

      McLaughlin underwent a mental evaluation at the Federal Medical Center in

Fort Worth, Texas beginning on or about August 7, 2020. Forensic Psychologist

Dr. Lesli Johnson, Ph.D. conducted the mental evaluation. Dr. Johnson submitted

                                          2
        Case 4:19-cr-00011-BMM Document 91 Filed 12/02/20 Page 3 of 5



a report to the Court. (Doc. 88). Dr. Johnson determined that McLaughlin did not

have a mental disorder that required treatment or care in a hospital or psychiatric

referral center. (Doc. 88 at 16). The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

       The Court conducted a revocation hearing on December 1, 2020.

McLaughlin admitted that he had violated the conditions of his supervised release:

1) by failing to notify his probation officer of a change in residence; 2) by using

methamphetamine; and 3) by consuming alcohol. The violations are serious and

warrant revocation of McLaughlin's supervised release.

      McLaughlin's violations are Grade C violations. McLaughlin's criminal

history category is I. McLaughlin's underlying offense is a Class C felony.

McLaughlin could be incarcerated for up to 24 months. McLaughlin could be

ordered to remain on supervised release for up to 36 months, less any custody time

imposed. The United States Sentencing Guidelines call for a term of custody of 3

to 9 months.

                                   III. Analysis

      McLaughlin's supervised release should be revoked. McLaughlin should

receive a custodial sentence of time served, with 30 months of supervised release


                                          3
        Case 4:19-cr-00011-BMM Document 91 Filed 12/02/20 Page 4 of 5


to follow. This sentence is sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed McLaughlin that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed McLaughlin of his right to object to these Findings and

Recommendations within 14 days of their issuance. The Court explained to

McLaughlin that Judge Morris would consider a timely objection before making a

final determination on whether to revoke his supervised release and what, if any,

sanction to impose. McLaughlin stated that he wished to waive his right to object

to these Findings and Recommendations, and that he wished to waive his right to

allocute before Judge Morris.

The Court FINDS:

      That Johnny Leequinn McLaughlin violated the conditions of his supervised
      release: by failing to notify his probation officer of a change in residence;
      by using methamphetamine; and by consuming alcohol.

The Court RECOMMENDS:

      That the District Court revoke McLaughlin's supervised release
      and commit McLaughlin to the custody of the United States Bureau
      of Prisons for a term of time served, with 30 months of supervised
      release to follow.




                                          4
          Case 4:19-cr-00011-BMM Document 91 Filed 12/02/20 Page 5 of 5



      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

         The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )(1 ). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court

judge.

         DATED this 2nd day of December, 2020.



                                                                   <   -   ---- - - - - - . . . . . . .
                                                                                                                          - ---..
                                                .,,./ _..   -                                 . .) ,.,.,----'"
                                                                                                 ;               .
                                                                                                                     ,-
                                                                                                                              ./

                                            /        ,:~~
                                           '------~1ohnston - - ~~·-~--
                                                                United States Magistrate Judge




                                            5
